
	

113 HRES 768 IH: Recognizing that Monsignor Diomartich through his passion of spreading the word of God, has inspired and guided the residents of Los Angeles and has brought unity and pride to the Croatian community.
U.S. House of Representatives
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 768
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2014
			Ms. Hahn submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing that Monsignor Diomartich through his passion of spreading the word of God, has
			 inspired and guided the residents of Los Angeles and has brought unity and
			 pride to the Croatian community.
	
	
		Whereas Monsignor Felix S. Diomartich is the oldest priest in Los Angeles, California, and the
			 Sibenik region of Croatia;
		Whereas Monsignor Diomartich was born on November 2, 1914, in Zlarin, Croatia, making him 100 years
			 old;
		Whereas Monsignor Diomartich is celebrating 77 years of service in the priesthood;
		Whereas Monsignor Diomartich began his life's journey at the parish of Vodice as the Associate
			 Pastor;
		Whereas Monsignor Diomartich earned two doctorate degrees theology and church law at the Gregorian
			 University in Rome, Italy, and obtained the title of the lawyer of the
			 Sacra Romana Rota;
		Whereas after Monsignor Diomartich came to the United States and served at three parishes in the
			 Archdiocese of New York before he was invited to serve at St. Anthony
			 Croatian Church in Los Angeles, California;
		Whereas Monsignor Diomartich served for 36 years as an administrator and as a pastor at St. Anthony
			 Croatian Church;
		Whereas Monsignor Diomartich supported organizations such as the St. Ann's Altar Society for Women
			 and the Holy Name Society for Men;
		Whereas Monsignor Diomartich founded two new societies for United States-born young adults called
			 the Anthonians and the St. Anthony's Women's Guild;
		Whereas Monsignor Diomartich's other accomplishments at the parish include the St. Anthony's Annual
			 Picnic Festival, the building of a new rectory, and remodeling and
			 expanding the original parish hall;
		Whereas Pope Paul VI awarded Monsignor Diomartich the title of Monsignor in 1978;
		Whereas the Croatian National Association and Foundation awarded Monsignor Diomartich with its
			 Lifetime Achievement award in 2008; and
		Whereas although Monsignor Diomartich has retired from its administration, he continues to reside
			 at the St. Anthony Croatian Church, helping with masses and confessions:
			 Now, therefore, be it
	
		That the House of Representatives recognizes that Monsignor Diomartich through his passion of
			 spreading the word of God, has inspired and guided the residents of Los
			 Angeles and has brought unity and pride to the Croatian community.
		
